FILED
                           NOT FOR PUBLICATION                              DEC 19 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-10173

              Plaintiff-Appellee,                D.C. No. 2:02-cr-00213-MCE

 v.
                                                 MEMORANDUM*
ELIAS MIGUEL BARRERA-MEDINA,

              Defendant-Appellant.


                   Appeal from the United States District Court
                       for the Eastern District of California
                 Morrison C. England, Jr., District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Elias Miguel Barrera-Medina appeals pro se from the district court’s order

denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Barrera-Medina contends that he is entitled to a sentence reduction under

Amendment 782 to the Sentencing Guidelines. We review de novo whether a

district court had authority to modify a sentence under section 3582(c)(2). See

United States v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009). The district court

correctly concluded that Barrera-Medina is ineligible for a sentence reduction

because Amendment 782 did not lower his applicable sentencing range. See 18

U.S.C. § 3582(c)(2); Leniear, 574 F.3d at 673-74.

      Barrera-Medina’s challenges to the sentencing court’s drug quantity

calculations are not cognizable in a section 3582(c)(2) proceeding. See Dillon v.

United States, 560 U.S. 817, 826 (2010) (section 3582(c)(2) authorizes “only a

limited adjustment to an otherwise final sentence and not a plenary resentencing

proceeding”).

      AFFIRMED.




                                         2                                   16-10173